DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 1, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/8/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Allowable Subject Matter
6.	Claims 1-10 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Suzuki (US 2012/0049782) discloses a method for controlling a set of at least two inverters (Fig. 1, first and second inverter units 20 and 30 respectively) in an electrical generation system (Fig. 1, electric power converter 1) with parallel inverters (i.e. first and second inverter units 20 and 30 respectively of Figure 1), the method being characterized in that it comprises the implementation, by at least one data processing unit (Fig. 1, control unit 60), of steps of: 
 	(a) obtaining, for each inverter (Fig. 1, first and second inverter units 20 and 30 respectively) of said set, an input duty cycle (Fig. 3A, first and second duty instruction signals D1 and D2 respectively) of an input signal (Fig. 3A, instruction electric current value Id*) received by said inverter (Fig. 1, first and second inverter units 20 and 30 respectively), and
 	(b) calculating an average duty cycle from the input duty cycle (See paragraphs [0007] and [0014]), 


. 
 	Therefore, regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for controlling a set of at least two inverters in an electrical generation system with parallel inverters, the method being characterized in that it comprises the implementation, by at least one data processing unit, of steps of: 
 	(a) obtaining, for each inverter of said set, an input duty cycle of an input signal received by said inverter, 
 	(b) calculating an average duty cycle from the input duty cycle, 
 	(c) modulating and synchronizing the input signal received by each inverter into an output signal having an output duty cycle corresponding to the average duty cycle.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Labbe (CN104660059A) deals with a method and system for current auto balancing for a parallel converter system, Jiang (EP 2950440A1) deals with a pulse-width modulation control of paralleled inverters, Suzuki (US 2012/0049782) deals with an electric power converter, driving apparatus and electric power steering .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838